Name: Commission Regulation (EEC) No 2710/90 of 20 September 1990 on the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 9. 90 Official Journal of the European Communities No L 258/ 17 COMMISSION REGULATION (EEC) No 2710/90 of 20 September 1990 on the supply of refined rape seed oil as food aid food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1 987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 75 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 September 1990. For the Commission Ray MAC SHARRY Member of the Commission i O OJ No L 370, 30. 12 . 1986, p. 1 . t 0 OJ No L 174, 7. 7. 1990, p. 6. &lt; (') OJ No L 136, 26. 5. 1987, p. 1 . O OJ No L 204, 25. 7 . 1987, p. 1 . No L 258/ 18 Official Journal of the European Communities 22. 9. 90 ANNEX I 1 . Operation No ('): 717/90 2. Programme : 1989 3. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-1211 GenÃ ¨ve 19 ; tel. 734 55 80, telex 22555 LRCS CH, telefax 733 03 95 4. Representative of die recipient (*) : Croix-Rouge Rwandaise, BP 425, Kigali ; tel. 3302, 4402, 5088 ; telex 22663 CRR RW 5. Place or country of destination : Rwanda 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of die goods (3) f) : see list published in OJ No C 216, 14. 8. 1987, p. 3 (under IILA.1 ) 8 . Total quantity : 25 tonnes net 9 . Number of lots : one 10 . Packaging and marking (&lt;) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B and I.3.3.1 ):  metal cans of five litres, with four cans per carton  placed in 20-foot containers  the cans and the cartons must carry the following wording : ¢ACTION N" 717/90 / a red cross / HUILE VÃ GÃ TALE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX ROUGE ET DU CROISSANT-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / NYAMIRAMBO / RWANDA' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : entrepÃ ´ts Croix-Rouge Nyamirambo 17. Period for making die goods available at the port of shipment where the supply is awarded at the port of shipment stage : 2  20. 11 . 1990 18. Deadline for die supply : 20. 1 . 1991 19 . Procedure for determining die costs of supply ( «): tendering 20. Date of expiry of the period allowed for submission of tenders : 9. 10. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 23. 10. 1990, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16. 11 .  4. 12. 1990 (c) deadline for the supply : 4. 2. 1991 22. Amount of die tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a fattention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 B 25. Refund payable on request by the successful tenderer :  22. 9. 90 Official Journal of the European Communities No L 258/19 ANNEX II 1 . Operation No ('): 719/90 2. Programme : 1989 3 . Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-1211 GenÃ ¨ve 19 ; tel. 734 55 80, telex 22555 LRCS CH, telefax 733 03 95 4. Representative of die recipient (*) : Croix-Rouge BurkinabÃ ©, BP 340, Ouagadougou ; tel . 30 08 77 ; telex LSCR 5438 BF Ouagadougou 5. Place or country of destination : Burkina Faso 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of die goods (3) f) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.A.1 ) 8 . Total quantity : 50 tonnes net 9 . Number of lots : one 10. Packaging and marking (*): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B and I.3.3.1 ) :  metal cans of five litres, with four cans per carton  to be delivered on standard pallets wrapped in shrinked plastic / under plastic cover  the cans and the cartons must carry the following wording : 'ACTION N » 719/90 / a red cross / HUILE VÃ GÃ TALE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX ROUGE ET DU CROISSANT-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / OUGADOUGOU' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of die warehouse and, if appropriate, port of landing : entrepÃ ´ts Croix-Rouge Ouaga ­ dougou, Zone du Bois Secteur 13, Ouagadougou. 17. Period for making the goods available at die port of shipment where die supply is awarded at the port of shipment stage : 2  20. 11 . 1990 18 . Deadline for the supply : 20. 1 . 1991 19. Procedure for determining the costs of supply (4): tendering 20. Date of expiry of the period allowed for submission of tenders : 9 . 10. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 23. 10 . 1990, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16. 11 .  4. 12. 1990 (c) deadline for the supply : 4. 2. 1991 22. Amount of the tendering security : ECU 15 per tonne 23 . Amount of die delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*): Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 B 25. Refund payable on request by die successful tenderer :  No L 258/20 Official Journal of the European Communities 22. 9 . 90 Notes : (') The operation number is to be quoted in all correspondence. ( :) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. (*) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The successful tenderer shall supply to the beneficiary or its representative, on deliverey, the following documents :  phytosanitary certificate,  certificate of origin. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. 0 In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of these Annexes,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (6) As regards packaging and storage, the provisions on butteroil in point I.3.3 of the Commission notice in OJ No C 216, 14. 8 . 1987, p. 7 shall apply. However hermetic sealing in an atmosphere of nitrogen shall not be required. O The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed.